 



RESTATED EMPLOYMENT AGREEMENT
     THIS RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
November 29, 2006, by and between BioScrip, Inc., formerly MIM Corporation, (the
“Company”), and Richard H. Friedman (“Executive”).
WHEREAS, the Company and Executive are parties to a certain Employment Agreement
dated December 1, 1998 (the “Original Agreement”);
WHEREAS, the parties amended the Original Agreement on October 11, 1999,
December 31, 2001, August 9, 2004, October 28, 2004, and June 13, 2006 in
various particulars to reflect certain changed circumstances to Executive’s
employment; and
WHEREAS, the parties now wish to set forth in this Agreement all of the amended
terms to the Original Agreement and to restate the terms and conditions of
Executive’s employment with the Company.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other valuable consideration, the sufficiency of which is hereby acknowledged,
the parties hereto, intending to be legally bound, restate their agreement as
follows:
     1. Term. Effective as of June 1, 2006 (the “Effective Date”), the Company
hereby agrees to employ Executive, and Executive hereby accepts such employment,
for the period retroactively commencing on the Effective Date and continuing
through and including May 31, 2008, as Chief Executive Officer, President and
Chairman of the Board of Directors of the Company (the “Board”) unless sooner
terminated in accordance with the provisions of Section 4 or Section 5 (the
period during which the Executive is employed hereunder, including any
extensions or renewals thereof, being hereinafter referred to as the “Term”). In
the event this Agreement is not renewed upon expiration of the Term, such
non-renewal shall be deemed a termination of Executive’s employment without
cause and Executive shall be entitled to receive the termination benefits set
forth in Section 5.2(b) of this Agreement.
     2. Duties and Location. Executive, in his capacity as Chief Executive
Officer, President and Chairman of the Board, shall faithfully perform for the
Company the duties of said office and position and such other duties of an
executive, managerial, or administrative nature as shall be specified and
designated from time to time by the Board, to whom Executive shall directly
report. The Executive shall devote all of his business time and effort to the
performance of his duties hereunder, and shall be employed in Elmsford, New
York, subject to travel from time to time as deemed necessary or appropriate.
     3. Compensation.
     3.1 Salary. The Company shall pay Executive during the Term an initial base
salary at the rate of $737,811 per annum (the “Annual Salary”), in accordance
with the

1



--------------------------------------------------------------------------------



 



customary payroll practices of the Company applicable to senior executives, in
installments not less frequently than monthly.
     3.2 Benefits — In General. In accordance with policies applicable to all
Company employees with respect to benefits contribution, Executive shall be
permitted during the Term to participate in the group life, hospitalization or
disability insurance plans, health programs, pension and profit sharing plans,
salary reviews, and similar benefits (other than bonuses and stock options or
other equity-based compensation, which are provided for under Section 3.3 and
3.4 hereof, or severance, displacement or other similar benefits) which are of a
type available from time to time to other senior executives of the Company
generally, in each case to the extent that the Executive is eligible under the
terms of such plans or programs.
     3.3 Specific Benefits. During the Term, Executive shall be entitled to
receive a bonus each calendar year, payable in cash in accordance with, and
subject to the terms and conditions of the Company’s then applicable short- and
long-term bonus or other incentive (each, a “Bonus Program”). Compensation shall
be set at a maximum of 60% (the “Maximum Bonus Percentage”) of Executive’s
Annual Salary payable subject to, and in accordance with the terms and
provisions of the Bonus Program and shall be payable within ten (10) days of the
completion of the audited financial results of the Company. The payment of all
bonus payments made to Executive hereunder shall be subject to the limitations
set forth in Section 3.7 hereof.
     3.4 Grant of Option. In addition to all prior equity grants made to
Executive, Executive shall be entitled to receive on the first business day of
each new year, subject to applicable law (i) options (“Options”) to purchase
200,000 shares of the common stock, par value $0.0001 per share, of the Company
(“Common Stock”), under the Plan, at a price per share equal to the closing
stock price on the last trading day immediately prior to each January 1 during
the Term (subject to applicable law relating to incentive stock options in the
case of grants thereof); or (ii) subject to the terms and conditions of any
applicable plan(s) and agreement(s), such number of shares of restricted stock
as determined by establishing the value of the Options as determined under the
Black-Sholes option valuation methodology using variables consistent with the
Company’s past practice, divided by the closing stock price for the Common Stock
on the trading day immediately prior to each January 1 during the Term. Options
in excess of the number permitted to receive ISO treatment under Section 422 of
the Code shall not be qualified as ISO’s and shall be treated as non-qualified
stock options (“NQSO’s”). The Options shall be subject to the terms and
conditions of the Plan and any stock option agreement between the parties. After
such grant, Executive shall be eligible for additional grants of options, if
any, as recommended by the Company’s Compensation Committee.
     3.5 Vacation. Executive shall be entitled to vacation of 20 business days
per calendar year, to be accrued and available in accordance with the policies
applicable to senior executives of the Company generally.

2



--------------------------------------------------------------------------------



 



     3.6 Expenses. The Company shall pay or reimburse Executive ordinary and
reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by Executive during the Term in the performance of
Executive’s services under this Agreement, including, but not limited to,
business related travel and/or entertainment expenses; provided, that Executive
submits proof of such expenses, with the properly completed forms and supporting
receipts and other documentation as prescribed from time to time by the Company,
in accordance with the policies applicable to senior executives of the Company
generally. The Company shall directly pay the attorneys’ fees of Wechsler &
Cohen, LLP, 17 State Street, 15th Floor, New York, New York 10004, Tax
Identification No. 13-3805383, up to a maximum of $10,000, incurred in
connection with the negotiation of this Agreement.
     3.7 Shareholder Approval. Notwithstanding any provision herein to the
contrary, to the extent that any compensation that would be payable to Executive
hereunder (but for the operation of this Section 3.7 would not be deductible for
Federal tax purposes by the Company as a result of the limitations of Section
162(m) of the Internal Revenue Code of 1986, as amended, as determined by the
Company’s tax counsel or independent public accountants (“nondeductible
compensation”), then such nondeductible compensation shall not be payable by the
Company or paid by the Company in the taxable year of the Company in which such
payment otherwise would be required (but for the operation of this Section 3.7)
to be made under the Agreement or any other agreement entered into between the
Company and Executive to effectuate the provisions hereof, but, instead, shall
be deferred to and become payable in the next subsequent taxable year of the
Company in which such compensation would be deductible for Federal tax purposes
by the Company taking into account the limitations of Section 162(m).
     4. Termination upon Death or Disability.
     4.1 Termination upon Death. If Executive dies during the Term, the
obligations of the Company to or with respect to Executive shall terminate in
their entirety except as otherwise provide under this Section 4. Upon death,
within thirty days: (i) the Executive’s estate or beneficiaries shall be
entitled to receive any Annual Salary and other benefits (including bonuses
awarded or declared but not yet paid) earned and accrued under Sections 3.1, 3.2
and/or 3.3 of this Agreement prior to the date of termination and reimbursement
for expenses incurred prior to the date of termination as set forth in
Section 3.6 hereof; (ii) the Executive’s estate or beneficiaries shall be
entitled to receive a pro rata bonus for the year in which such death occurred;
(iii) all unvested options shall immediately vest which, together with all fully
vested and exercisable Options granted under Section 3.4 hereof or elsewhere and
held by Executive, may be exercised by his estate for a period of one (1) year
from and after the date of Executive’s death; (iv) all unvested restricted stock
granted to Executive shall immediately vest; (v) to the extent possible,
Executive’s beneficiaries and/or estate shall become vested in any pension or
other deferred compensation other than pension or deferred compensation under a
plan intended to be qualified under Section 401(a) or 403(a) of the Internal
Revenue Code of 1986, as amended; and (vi) Executive’s estate and beneficiaries
shall

3



--------------------------------------------------------------------------------



 



have no further rights to any other compensation or benefits hereunder on or
after the termination of employment, or any other rights hereunder.
Notwithstanding anything to the contrary contained in this Section 4.1, it is
expressly understood and agreed that nothing in the foregoing clause (iv) shall
restrict the ability of the Company to amend or terminate such benefits plans
and programs from time to time in its sole and absolute discretion; provided,
however, that the Company shall in no event be required to provide any coverage
contemplated by Section 3.2 hereof after such time as Executive becomes entitled
to coverage under the benefit plans and programs of another employer or
recipient of the Executive’s services (and provided, further, that such
entitlement shall be determined without regard to any individual waivers or
other arrangements).
     4.2 Termination upon Disability. If Executive by virtue of ill health or
other disability is unable to perform substantially and continuously the duties
assigned to him for more than 180 consecutive or non-consecutive calendar days
out of any consecutive twelve-month period, the Company shall have the right, to
the extent permitted by law, to terminate the employment of Executive upon
notice in writing to Executive; provided that the Company will have no right to
terminate Executive’s employment if, in the opinion of a qualified physician
reasonably acceptable to the Company, it is reasonably certain that Executive
will be able to resume Executive’s duties on a regular full-time basis within
30 days of the date Executive receives notice of such termination. Upon
termination of employment by virtue of disability, within thirty days: (i) the
Executive shall be entitled to receive any Annual Salary and other benefits
(including bonuses awarded or declared but not yet paid) earned and accrued
under Sections 3.1, 3.2 and/or 3.3 of this Agreement prior to the date of
termination and reimbursement for expenses incurred prior to the date of
termination as set forth in Section 3.6 hereof; (ii) the Executive shall receive
a pro rata bonus under Section 3.3 for the year in which such disability
occurred; (iii) all unvested options shall immediately vest which, together with
all fully vested and exercisable Options granted under Section 3.4 hereof or
elsewhere and held by Executive, may be exercised by Executive for a period of
one (1) year from and after the date of Executive’s disability; (iv) all
unvested restricted stock granted to Executive shall immediately vest; (v) if
Executive’s disabilities shall continue for a period of six (6) months after his
termination under this Section 4.2, Executive shall receive for a period for two
(2) years after termination of employment: (A) the Annual Salary that Executive
was receiving at the time of such termination of employment, less the gross
proceeds paid to Executive on account of Social Security or other similar
benefits and Company provided long-term disability insurance, payable in
accordance with Section 3.2 hereof; and (B) such continuing coverage under the
benefit plans and programs Executive would have received under Section 3.2
hereof as would have applied in the absence of such termination; it being
expressly understood and agreed that nothing in this clause (v) shall restrict
the ability of the Company to amend or terminate such benefits plans and
programs from time to time in its sole and absolute discretion; provided,
however, that the Company shall in no event be required to provide any coverage
contemplated in Section 3.2 hereof after such time as Executive becomes entitled
to coverage under the benefit plans and programs of another employer or

4



--------------------------------------------------------------------------------



 



recipient of Executive’s services (and provided, further, that such entitlement
shall be determined without regard to any individual waivers or other
arrangements); ; (v) to the extent possible, Executive’s beneficiaries and/or
estate shall become vested in any pension or other deferred compensation other
than pension or deferred compensation under a plan intended to be qualified
under Section 401(a) or 403(a) of the Internal Revenue Code of 1986, as amended;
and (vii) Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.
     5. Certain Terminations of Employment.
     5.1 Termination for “Cause;” Termination of Employment by Executive Without
Good Reason.
     (a) For purposes of this Agreement, “Cause” shall mean: (i) Executive’s
conviction of a felony or a crime of moral turpitude; (ii) Executive’s material
violation of Executive’s primary duties or responsibilities to the Company which
constitute willful misconduct or willful dereliction of duty, or the material
breach of the covenants contained in Section 6 hereof; or (iii) Executive’s
other material breach of this Agreement which breach shall have continued
unremedied for ten (10) days after written notice by the Company to Executive
specifying such material breach.
     (b) The Company may terminate Executives employment hereunder for Cause. If
the Company terminates the Executive for Cause, within thirty days: (i) the
Executive shall receive Annual Salary and other benefits (including bonuses
awarded or declared but not yet paid) earned and accrued under this Agreement
prior to the effective date of the termination of employment (and reimbursement
for expenses incurred prior to the effective date of the termination of
employment as set forth in Section 3.6); (ii) all vested and unvested options
shall lapse and terminate immediately and may no longer be exercised; (iii) all
unvested restricted stock shall be forfeited; and (iv) the Executive shall have
no further rights to any other compensation or benefits hereunder on or after
the termination of employment, or any other rights hereunder.
     (c) Executive may terminate his employment upon written notice to the
Company which specifies an effective date of termination not less than 30 days
from the date of such notice. If Executive terminates his employment and the
termination is not covered by Section 4, 5.2, or 5.3: (i) Executive shall
receive Annual Salary and other benefits (including bonuses awarded or declared
but not yet paid) earned and accrued under this Agreement prior to the effective
date of the termination of employment (and reimbursement for expenses incurred
prior to the effective date of the termination of employment as set forth in
Section 3.6); (ii) all fully vested and exercisable options granted under
Section 3.4 hereof and held by Executive may be exercised by Executive for a
period of 30 days from and after the date of Executive’s effective date of
termination; (iii) all unvested

5



--------------------------------------------------------------------------------



 



restricted stock shall be forfeited; and (iv) Executive shall have no further
rights to any compensation or other benefits hereunder on or after the
termination of employment, or any other rights hereunder.
     5.2 Termination Without Cause; Termination for Good Reason.
     (a) For purposes of this Agreement, “Good Reason” shall mean the existence
of any one or more of the following conditions that shall continue for more than
30 days following written notice thereof by Executive to the Company:
     (i) the material reduction of or change in Executive’s reporting lines,
title(s), authority, duties or responsibilities, or the assignment to Executive
of duties materially inconsistent with Executive’s position or positions with
the Company;
     (ii) the relocation of Executive’s more than 50 miles from its current
location, unless such relocation was with your consent;
     (iii) the reduction in Executive’s Annual Salary or the Maximum Bonus
Percentage (it being acknowledged and agreed that the Maximum Bonus Percentage
is 60% and that the achievement or failure to achieve personal and/or corporate
goals may decrease Executive’s bonus achieved in any year and that such failure
to achieve the maximum shall not be deemed to be “Good Reason” hereunder); or
     (iv) the Company’s material and continuing breach of this Agreement.
     (b) The Company may terminate Executive’s employment at any time for any
reason whatsoever. If the Company terminates Executive’s employment without
Cause (and/or the termination is not covered by Section 4, 5.1 or 5.3 hereof),
within thirty days: (i) Executive shall receive Annual Salary and other benefits
(including bonuses awarded but not yet paid) earned and accrued under this
Agreement prior to the effective date of the termination of employment (and
reimbursement for expenses incurred prior to the effective date of the
termination of employment as set forth in Section 3.6); (ii) the Executive shall
receive a pro rata bonus for the year in which such termination occurred;
(iii) all unvested options shall immediately vest which, together with all fully
vested and exercisable Options granted under Section 3.4 hereof or elsewhere and
held by Executive, may be exercised by Executive for a period of one (1) year
from and after the date of Executive’s termination; (iv) all unvested restricted
stock granted to Executive shall immediately vest; (v) Executive shall receive:
(A) for the

6



--------------------------------------------------------------------------------



 



longer of (x) two (2) years after termination of employment or (y) the period of
time remaining under the Term, the Annual Salary that Executive was receiving at
the time of such termination of employment, payable in accordance with
Section 3.1 hereof; and (B) for a period of two (2) years after termination of
employment, such continuing coverage under the benefit plans and programs
Executive would have received under Section 3.2 hereof as would have applied in
the absence of such termination, it being expressly understood and agreed that
nothing in this clause (v) shall restrict the ability of the Company to amend or
terminate such benefits plans and programs from time to time in its sole and
absolute discretion; provided, however, that the Company shall in no event be
required to provide any coverage contemplated by Section 3.2 hereof after such
time as Executive becomes entitled to coverage under the benefit plans and
programs of another employer or recipient of Executive’s services (and provided,
further, that such entitlement shall be determined without regard to any
individual waivers or other arrangements); (vi) Executive shall become vested in
any pension or other deferred compensation other than pension or deferred
compensation under a plan intended to be qualified under Section 401(a) or
403(a) of the Internal Revenue Code of 1986, as amended; and (vii) Executive
shall have no further rights to any other compensation or benefits hereunder on
or after the termination of employment, or any other rights hereunder.
     (c) Executive may terminate Executive’s employment with the Company for
“Good Reason.” If Executive terminates his employment for Good Reason, within
thirty days: (i) Executive shall receive Annual Salary and other benefits
(including bonuses awarded but not yet paid) earned and accrued under this
Agreement prior to the effective date of the termination of employment (and
reimbursement for expenses incurred prior to the effective date of the
termination of employment as set forth in Section 3.6; (ii) the Executive shall
receive a pro rata bonus for the year in which such termination occurred;
(iii) all unvested options shall immediately vest which, together with all fully
vested and exercisable Options granted under Section 3.4 hereof or elsewhere and
held by Executive, may be exercised by Executive for a period of one (1) year
from and after the date of Executive’s termination; (iv) all unvested restricted
stock granted to Executive shall immediately vest; (v) Executive shall receive:
(A) for the longer of (x) two (2) years after termination of employment or
(y) the period of time remaining under the Term, the Annual Salary that
Executive was receiving at the time of such termination of employment, payable
in accordance with Section 3.1 hereof; and (B) for a period of two (2) years
after termination of employment, such continuing coverage under the benefit
plans and programs Executive would have received under Section 3.2 hereof as
would have applied in the absence of such termination, it being expressly
understood and agreed that nothing in this clause (v) shall restrict the ability
of the Company to amend or terminate such benefits plans and programs from time
to time in its sole and absolute discretion; provided, however, that the Company
shall in no event be required to provide any coverage contemplated by
Section 3.2 hereof after such time as Executive becomes entitled to coverage
under the benefit plans and programs of another

7



--------------------------------------------------------------------------------



 



employer or recipient of Executive’s services (and provided, further, that such
entitlement shall be determined without regard to any individual waivers or
other arrangements); (vi) Executive shall become vested in any pension or other
deferred compensation other than pension or deferred compensation under a plan
intended to be qualified under Section 401(a) or 403(a) of the Internal Revenue
Code of 1986, as amended; and (vii) Executive shall have no further rights to
any other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.
     5.3 Certain Terminations after Change of Control.
     (a) For purposes of this Agreement, “Change of Control” means the
occurrence of one or more of the following: (i) a “person” or “group” within the
means the meaning of sections 13(d) and 14(d) of the Securities and Exchange Act
of 1934 (the “Exchange Act”) other than the Executive, becomes the “beneficial
owner” (within the meaning of Rule l3d-3 under the Exchange Act) of securities
of the Company (including options, warrants, rights and convertible and
exchangeable securities) representing 30% or more of the combined voting power
of the Company’s then outstanding securities in any one or more transactions
unless approved by at least two-thirds of the Board of Directors then serving at
that time; provided, however, that purchases by employee benefit plans of the
Company and by the Company or its affiliates shall be disregarded; or (ii) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the operating assets of
the Company; or (iii) a merger or consolidation, or a transaction having a
similar effect, where (A) the Company is not the surviving corporation, (B) the
majority of the Common Stock of the Company is no longer held by the
stockholders of the Company immediately prior to the transaction, or (C) the
Company’s Common Stock is converted into cash, securities or other property
(other than the common stock of a company into which the Company is merged),
unless such merger, consolidation or similar transaction is with a subsidiary of
the Company or with another company, a majority of whose outstanding capital
stock is owned by the same persons or entities who own a majority of the
Company’s Common Stock at such time; or (iv) at any annual or special meeting of
stockholders of the Company at which a quorum is present (or any adjournments or
postponements thereof), or by written consent in lieu thereof, directors (each a
“New Director” and collectively the “New Directors”) then constituting a
majority of the Company’s Board of Directors shall be duly elected to serve as
New Directors and such New Directors shall have been elected by stockholders of
the Company who shall be an (I) “Adverse Person(s)”; (II) “Acquiring Person(s)”;
or (III) “40% Person(s)” (as each of the terms set forth in (I), (II), and
(III) hereof are defined in that certain Rights Agreement, dated November 24,
1998, between the Company and American Stock Transfer & Trust Company, as Rights
Agent.

8



--------------------------------------------------------------------------------



 



     (b) If within the one (1) year period commencing upon any Change of
Control, Executive is terminated by the Company or a successor entity and the
termination is not covered by Section 4 or 5. 1, or, within such one (1) year
period, Executive elects to terminate his employment after the Company or a
successor entity materially reduces or changes Executive’s reporting lines,
title(s), authority, duties or responsibilities, relocates Executive, or assigns
Executive duties materially inconsistent with Executive’s position or positions
with the Company or a successor entity immediately prior to such Change of
Control: (i) Executive shall receive Annual Salary and other benefits (including
bonuses awarded or declared but not yet paid) earned and accrued under this
Agreement prior to the effective date of the termination of employment (and
reimbursement for expenses incurred prior to the effective date of the
termination of employment as set forth in Section 3.6); (ii) the Executive shall
receive a pro rata bonus for the year in which such termination occurred;
(iii) all unvested options shall immediately vest which, together with all fully
vested and exercisable Options granted under Section 3.4 hereof or elsewhere and
held by Executive, may be exercised by Executive for a period of one (1) year
from and after the date of Executive’s termination; (iv) all unvested restricted
stock granted to Executive shall immediately vest; (v) Executive shall receive
(A) for the longer of (x) three (3) years after termination of employment; or
(y) the period of time remaining under the Term, the Annual Salary that
Executive was receiving at the time of such termination of employment, payable
in accordance with Section 3.1 hereof, and (B) such continuing coverage under
the benefit plans and programs Executive would have received under Sections 3.2
of this Agreement as would have applied in the absence of such termination; it
being expressly understood and agreed that nothing in this clause (v) shall
restrict the ability of the Company to amend or terminate such plans and
programs from time to time in its sole and absolute discretion; provided,
however, that the Company shall in no event be required to provide any coverage
under Section 3.2 hereof after such time as Executive becomes entitled to
coverage under the benefit plans and programs of another employer or recipient
of Executive’s services (and provided, further, that such entitlement shall be
determined without regard to any individual waivers or other arrangements);
(vi) to the extent possible, Executive’s beneficiaries and/or estate shall
become vested in any pension or other deferred compensation other than pension
or deferred compensation under a plan intended to be qualified under Section
401(a) or 403(a) of the Internal Revenue Code of 1986, as amended; and
(vii) Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment or any other rights
hereunder.
     6. Covenants of Executive.
     6.1 Covenant Against Competition, Other Covenants. Executive acknowledges
that: (i) the principal business of the Company (which, for purposes of this
Section 6 shall include the Company and each of its subsidiaries and affiliates)
is the provision of a broad range of services designed to promote the
cost-effective delivery of

9



--------------------------------------------------------------------------------



 



pharmacy benefits, including pharmacy benefit management services, claims
processing and/or the purchasing of pharmaceutical products on behalf of
pharmacy networks and long term care facilities (including assisted living
facilities and nursing homes) (such business, and any and all other businesses
that after the date hereof, and from time to time during the Term, become
material with respect to the Company’s then-overall business, herein being
collectively refereed to as the “Business”); (ii) the Company is dependent on
the efforts of a certain limited number of persons who have developed, or will
be responsible for developing the Company’s Business, (iii) the Company’s
Business is national in scope; (iv) Executive’s work for the Company has given
and will continue to give him access to confidential affairs and proprietary
information of the Company; (v) the covenants and agreements of Executive
contained in this Section 6 are essential to the business and goodwill of the
Company; and (vi) the Company would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 6. Accordingly, Executive
covenants and agrees that:
     (a) So long as the Company has not breached this Agreement, at any time
during his employment with the Company and ending one (1) year following:
(i) termination of Executive’s employment with the Company (irrespective of the
reason for such termination); or (ii) payment of any Annual Salary in accordance
with Section 4 or 5 hereof (unless such termination is by the Company without
Cause), whichever occurs last, Executive shall not engage, directly or
indirectly (which includes, without limitation owning, managing operating,
controlling, being employed by, giving financial assistance to, participating in
or being connected in any material way with any person or entity other than the
Company), anywhere in the United States in: (A) the Business or (B) any material
component of the Business; provided, however, that Executive’s ownership as a
passive investor of less than two percent (2%) of the issued and outstanding
stock of a publicly held corporation shall not be deemed to constitute
competition.
     (b) During and after the period during which Executive is employed,
Executive shall keep secret and retain in strictest confidence, and shall not
use for his benefit or the benefit of others, except in connection with the
business and affairs of the Company, all confidential matters relating to the
Company and/or the Company’s Business, learned by Executive heretofore or
hereafter directly or indirectly from the Company (the “Confidential Company
Information”), including, without limitation, information with respect to:
(i) the strategic plans, budgets, forecasts, intended expansion of product,
service or geographic markets of the company and it’s affiliates; (ii) sales
figures, contracts agreements, and undertakings with or with respect to the
Company’s customers or prospective customers; (iii) profit or loss figures; and
(iv) then existing or then prospective customers, clients, suppliers and sources
of supply and customer lists, and shall not disclose such Confidential Company
Information to anyone outside of the Company except with the Company’s express
written consent and except for Confidential Company Information which is at the
time of receipt or thereafter becomes publicly known through no wrongful act of
Executive or is received from a third party not under an obligation to keep such
information confidential

10



--------------------------------------------------------------------------------



 



and without breach of this Agreement. Notwithstanding the foregoing, this
Section 6.1(b) shall not apply to the extent that Executive is acting to the
extent necessary to comply with legal process; provided that in the event that
the Executive is subpoenaed to testify or to produce any information or
documents before any court, administrative agency or other tribunal relating to
any aspect pertaining to the Company, he shall immediately notify the Company
thereof.
     (c) During the period commencing on the date hereof and ending two
(2) years following the later to occur of dates upon which Executive shall cease
to be an (i) employee or (ii) an “affiliate,” as defined in Rule 144 promulgated
under the Securities Act of 1993, and the rules and regulations promulgated
thereunder (as amended, the “1993 Act”), of the Company, Executive shall not,
without the Company’s prior written consent, directly or indirectly, solicit or
encourage to leave the employment or other service of the Company any employee
or independent contractor thereof or hire (on behalf of Executive or any other
person, firm, corporation or entity) any employee or independent contractor who
has voluntarily left the employment or other service of the Company within one
(1) year of the termination of such employee’s or independent contractor’s
employment or other service with the Company. During such a one (1) year period,
Executive will not, whether for his own account or for the account of any other
person, firm, corporation or other entity, intentionally interfere with the
Company’s relationship with, or endeavor to entice away from the Company any
person who during the Term is or was a customer or client of the Company.
     (d) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof) made, produced or compiled by
Executive or made available to Executive concerning the Business of the Company,
including all Confidential Company Information, shall be the Company’s property
and shall be delivered to the Company at any time on request.
     6.2 Rights and Remedies upon Breach.
     (a) Executive acknowledges and agrees that any breach by him of any of the
provisions of Section 6.1 hereof (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy. Therefore, if Executive breaches or threatens to commit a
breach of any of the provisions of Section 6.1 hereof, the Company shall have
the ability to seek the following rights and remedies, each of which rights and
remedies shall be independent of the other and severally enforceable, and all of
which rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity (including,
without limitation, the recovery of damages):
     (i) The right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove

11



--------------------------------------------------------------------------------



 



damages) by any court having equity jurisdiction, including, without limitation,
the right to an entry against Executive of restraining orders and injunctions
(preliminary, mandatory, temporary and permanent) against violations, threatened
or actual, and whether or not then continuing, of such covenants.
     (ii) The right and remedy to require Executive to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, “Benefits”) derived or received by him as the result of
any transactions constituting a breach of the Restrictive Covenants, and
Executive shall account for and pay over such Benefits to the Company and, if
applicable, its affected subsidiaries and/or affiliates.
     (b) Executive agrees that in any action seeking specific performance or
other equitable relief, he will not assert or contend that any of the provisions
of this Section 6 are unreasonable or otherwise unenforceable. The existence of
any claim or cause of action by Executive, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement of the
Restrictive Covenants.
     7. Other Provisions.
     7.1 Severability. Executive acknowledges and agrees that: (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement; and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions thereof.
     7.2 Duration and Scope of Covenants. If any court or other decision-maker
of competent jurisdiction determines that any of Executive’s covenants contained
in this Agreement, including, without limitation, any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographical scope of such provision, then, after such determination has become
final and unappealable, the duration or scope of such provision, as the case may
be, shall be reduced so that such provision becomes enforceable and, in its
reduced form, such provision shall then be enforceable and shall be enforced.
     7.3 Enforceability; Jurisdictions. Any controversy or claim arising out of
or relating to this Agreement or the breach of this Agreement that is not
resolved by Executive and the Company (or its subsidiaries or affiliates, where
applicable), other than those arising under Section 6 thereof, to the extent
necessary for the Company (or its subsidiaries or affiliates, where applicable)
to avail itself of the rights and remedies provided under Section 6.2 hereof,
shall be submitted to arbitration in New York, New

12



--------------------------------------------------------------------------------



 



York in accordance with New York law and the procedures of the American
Arbitration Association. The determination of the arbitrator(s) shall be
conclusive and binding on the Company (or its subsidiaries or affiliates, where
applicable) and Executive and judgment may be entered on the arbitrator(s)’
award in any court having jurisdiction.
     7.4 Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mails as
follows:
(i) If to the Company, to:
BioScrip, Inc.
100 Clearbrook Road
Elmsford, New York 10523
914-460-1661
Attention: General Counsel
with a copy to:
King & Spalding LLP
1185 Avenue of the Americas
New York, New York 10036-4003
Fax: (212) 556-2222
Attention: Richard A. Cirillo
(ii) If to the Executive, to:
Richard H. Friedman
82 North Chatsworth Avenue
Larchmont, NY 10538
with a copy to:
Wechsler & Cohen LLP
17 State Street
15th Floor
New York, New York 10004
Fax: (212) 847-7955
Attention: David B. Wechsler, Esq.

13



--------------------------------------------------------------------------------



 



Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.
     7.5 Entire Agreement. Except as otherwise indicated, this Agreement
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto.
     7.6 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.
     7.7 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPALS
OF CONFLICTS OF LAW.
     7.8 Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive and any purported assignment by
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Company’s
assets or business, whether by merger, consolidation or otherwise, the Company
(without limiting the Executive’s rights under Section 5.3) may assign this
Agreement and its rights hereunder.
     7.9 Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding required by law, but
with respect to bonus compensation shall only withhold federal taxes at the
bonus, or supplemental rate, to the extent permitted by law.
     7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
     7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
     7.12 Survival. Anything contained in this Agreement to the contrary not
withstanding, the provisions of Sections 5, 6, 7.3 and 7.9, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 5, 6, 7.3 and 7.9),

14



--------------------------------------------------------------------------------



 



shall survive termination of this Agreement and any termination of Executive’s
employment hereunder.
     7.13 Existing Agreements. Executive represents to the Company that he is
not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.
     7.14 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
     7.15 Mitigation. The Executive shall have no duty to mitigate, and any
compensation he may earn from a subsequent employer or entity shall not act as
an offset against the Company’s obligations to Executive under thus Agreement.
IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

            EXECUTIVE:    THE COMPANY:

BIOSCRIP, INC.
        By:       Richard H. Friedman      Barry A. Posner          EVP &
General Counsel     

15